UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 98-21044
                            Summary Calendar


                             GARY WILLIAMS,

                                                      Plaintiff-Appellant,


                                    VERSUS


               LYONDELL-CITGO REFINING COMPANY LIMITED,

                                                      Defendant-Appellee.




            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-97-CV-1028)
                              May 25, 1999
Before DAVIS, DUHÉ, and PARKER, Circuit Judges.
PER CURIAM:*

     Appellant    Gary   Williams    appeals   from   a   summary   judgment

granted against him in his age-discrimination suit brought under

the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.

(“ADEA”).

     We review a district court’s grant of summary judgment de

novo, applying the same standard as did the district court.             See



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
Neff v. American Dairy Queen Corp., 58 F.3d 1063, 1065 (5th

Cir.1995).    Summary judgment is appropriate if the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.         FED.R.CIV.P. 56(c).      A “dispute

about a material fact is 'genuine’ if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).               For

purposes of summary judgment determination, all fact questions are

viewed in the light most favorable to the nonmovant.         See Hassan v.

Lubbock I.S.D., 55 F.3d 1075, 1078 (5th Cir.1995).

     After   viewing   the   evidence   before   us   in   the   light   most

favorable to Williams, we hold that no reasonable jury could

properly return a verdict in his favor.       As appellee has correctly

pointed out, the record is simply devoid of evidence from which a

reasonable fact finder could infer that Williams’ age actually

played a role in and was a determining factor in his termination.

See generally Little v. Republic Ref. Co., Ltd., 924 F.2d 93, 98

(5th Cir.1991). In light of this and the overwhelming evidence that

Williams was fired for the legitimate, non-discriminatory reasons

articulated by appellee, we AFFIRM.




                                    2